
	
		II
		111th CONGRESS
		1st Session
		S. 481
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Ms. Snowe (for herself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize additional Federal Bureau of Investigation
		  field agents to investigate financial crimes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the FBI Priorities Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The Federal
			 Bureau of Investigation is the premier Federal crime-fighting agency in the
			 United States.
			(2)Since September
			 11, 2001, the Federal Bureau of Investigation understandably has redirected
			 resources to counterterrorism and counterintelligence activities.
			(3)Criminal
			 activity, including fraud, misrepresentation, self-dealing, and insider
			 trading, may have played a role in the financial industry upheaval of 2008 and
			 2009.
			3.Authorization
			 for additional agentsThere
			 are authorized to be appropriated $150,000,000 for each of the fiscal years
			 2010 through 2014 to fund 1,000 Federal Bureau of Investigation field agents to
			 investigate financial crimes. These agents shall be in addition to the number
			 of field agents serving on the date of enactment of this Act.
		
